Per Curiam
Petitioner has filed pro se a petition which he describes as a petition for writ of certiorari. He asks for a review in the nature of a “Writ of Error,” in a charge of kidnapping for which he was convicted on a plea of guilty. The petition in effect asks first for a belated appeal of the original action under which he was convicted, and, secondly, for a belated review of a proceeding in error coram nobis relating to the same proceeding. He also asks that he be provided a transcript of the record in each proceeding at public expense.
In this state appeals are prosecuted to appellate tribunals in the manner provided by our code, and not by writ of certiorari.1 However, if we were to treat petitioner’s petition as a petition *698for a belated appeal and not as a petition for writ of certiorari, we are confronted by the fact that, with regard to the original action, the petition is not accompanied by a certified copy of the record as required by rule 2-35 and that a transcript of such proceeding will be provided at public expense only on request of the public defender.2 We have heretofore held in this same proceeding that we will not entertain a petition for a belated appeal of a proceeding in error eoram nobis under the circumstances here presented.3
For the reasons above stated the petition is dismissed.
Note.—Reported in 154 N. E. 2d 885.

. First Merchants Nat. Bank v. Crowley (1943), 221 Ind. 682, 50 N. E. 2d 918.


. Bratton v. State (1956), 235 Ind. 427, 134 N. E. 2d 218. §13-1405, Burns’ 1956 Repl. [Acts 1945, ch. 38, §5, p. 81.,]


. Posey v. Murray (1958), 237 Ind. 708, 148 N. E. 2d 426.